IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT KNOXVILLE            FILED
                         SEPTEMBER 1997 SESSION         October 31, 1997

                                                        Cecil Crowson, Jr.
                                                        Appellate C ourt Clerk

I. G. COURTNER,                     )
                                    )    C.C.A. NO. 03C01-9701-CR-00005
            Appellant,              )
                                    )    JOHNSON COUNTY
VS.                                 )
                                    )    HON. LYNN W. BROWN,
STATE OF TENNESSEE,                 )    JUDGE
                                    )
            Appellee.               )    (Habeas corpus)



FOR THE APPELLANT:                      FOR THE APPELLEE:


ISAAC G. COURTNER, pro se               JOHN KNOX WALKUP
TDOC no. 132603, Unit 10                Attorney General & Reporter
Northeast Correctional Center
P.O. Box 5000                           MARVIN E. CLEMENTS, JR.
Mountain City, TN 37683-5000            Asst. Attorney General
                                        450 James Robertson Pkwy.
                                        Nashville, TN 37243-0493

                                         DAVID CROCKETT
                                         District Attorney General
                                         Rt. 19, Box 99
                                         Johnson City, TN 37601




OPINION FILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                      OPINION



              The petitioner filed his “Motion to Dismiss and for Immediate Release” on

September 18, 1996, alleging that his 1990 conviction for aggravated rape must be set

aside pursuant to this Court’s opinion in State v. Roger Dale Hill, Sr., No. 01C01-9508-

CC-00267, Wayne County (Tenn. Crim. App. filed June 20, 1996, at Nashville).

Specifically, he claims that the indictment charging him with aggravated rape fails to

allege an essential element of the crime and his conviction must therefore be set aside.

The court below treated the petitioner’s motion as a petition for writ of habeas corpus and

denied it on the grounds that it failed to state a basis for relief. The petitioner appeals,

claiming that the court below erred in treating his petition as one for a writ of habeas

corpus and further contending that he is entitled to relief under Hill. We affirm the

judgment below.



              The indictment against the petitioner provides that he “did unlawfully and

feloniously have sexual intercourse with [the victim], by the use of force and coercion,

and did cause bodily injury, in violation of ” T.C.A. § 39-2-603. In Hill, the indictment

alleged merely that the defendant had “unlawfully sexually penetrate[d] [the victim] a

person less than thirteen (13) years of age.” This Court found that the use of the word

“unlawfully” was not sufficient to allege the defendant’s mens rea, an essential element

of the offense. Accordingly, the indictment was found fatally defective.



              The indictment in the petitioner’s case is significantly different. In addition

to alleging that the crime was committed “unlawfully,” the indictment provides that the

defendant committed the offense “feloniously” and “by the use of force and coercion.”

As pointed out by the State, Judge Tipton of this Court has previously considered



                                             2
allegations similar to those of the petitioner’s in which the defendant had been charged

with “unlawfully and feloniously sexually penetrat[ing] [the victim] by use of force or

coercion.” See Charles Gates v. State, No. 03C01-9510-CC-00313, Bradley County

(Tenn. Crim. App. Order filed Aug. 16, 1996, at Knoxville). In that case, Judge Tipton

ruled as follows:

                  Historically, the word CONCUR:



______________________________
DAVID G. HAYES, Judge



______________________________
WILLIAM M. BARKER, Judge




                                 4